UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6307


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY LORENZO WYATT, JR., a/k/a Rodney Lorenzo Wyatt,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:09-cr-00133-REP-RCY-1; 3:18-
cv-00144-REP-RCY)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney Lorenzo Wyatt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Lorenzo Wyatt, Jr., appeals the district court’s order construing his Fed.

R. Civ. P. 60(b) motion as an unauthorized successive 28 U.S.C. § 2255 (2012) motion

and dismissing it for lack of jurisdiction. A certificate of appealability is not required to

appeal the district court’s jurisdictional categorization of a “Rule 60(b) motion as an

unauthorized successive habeas petition.” United States v. McRae, 793 F.3d 392, 400

(4th Cir. 2015).

       Our review of the record reveals that the district court properly determined that

Wyatt’s motion was not a “true” Rule 60(b) motion but, instead, was the functional

equivalent of a successive § 2255 motion, over which it lacked jurisdiction. See id. at

397-400. Accordingly, we affirm the district court’s judgment.

       Additionally, we construe Wyatt’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either:

       (1) newly discovered evidence that . . . would be sufficient to establish by
           clear and convincing evidence that no reasonable factfinder would have
           found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral
           review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h). Wyatt’s claims do not satisfy either of these criteria. Therefore, we

deny authorization to file a successive § 2255 motion.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3